Citation Nr: 0528835	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  00-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a major depressive 
disorder.



REPRESENTATION

Appellant represented by:  The American Legion 



WITNESS AT HEARING ON APPEAL

The veteran 




INTRODUCTION

The veteran served on active duty from September 1954 to June 
1958. This matter comes on appeal from a decision of the 
Oakland VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In effect, the veteran maintains that the major depressive 
disorder first manifested post service was precipitated by 
the treatment he received on active duty after false charges 
of being a homosexual. Service records dated in May 1957 
indicate a medical evaluation resulted in a diagnosis of 
schizoid personality, said to be a character and behavior 
disorder, not a mental disease. Post-service medical records 
indicate documented treatment for depression in the 1980s. 
Although the veteran contends that he received psychiatric 
treatment earlier, records of such treatment are unavailable. 
In the opinion of the Board, 38 U.S.C.A. § 5103A(d) (West 
2002) requires additional development prior to the Board's 
final decision. Accordingly, the case is remanded to the RO 
for the following action:


      1. The RO should contact the veteran to 
obtain the names and 
addresses of all medical providers from whom the 
veteran has received treatment for a psychiatric 
disorder since April 2004. 
Copies of all available records should be 
incorporated into the 
claims folder.

2. The veteran should be scheduled for an 
examination by a 
VA psychiatrist to determine the etiology of the 
veteran's 
psychiatric disorder. The claims folder should be 
available 
to the examiner in conjunction with the 
examination. All
 necessary tests and studies should be 
accomplished, and all 
clinical findings should be reported in detail. The 
examiner 
should provide an opinion as to whether it is at 
least as likely 
as not that the psychiatric disorder first 
manifested 
post service had its onset in service or is 
otherwise related to the veteran's experiences 
therein. Reasons and bases for all 
conclusions should be provided.

3.  If the benefit sought on appeal is not granted 
to the veteran's satisfaction, the veteran and his 
representative should be issued a supplemental 
statement of the case, and be afforded the 
appropriate period of time to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

 
 
 
 


